Order entered September 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01103-CV

                         IN RE SHERITHA SEALS IRVIN, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 15-00114-W

                                          ORDER
                       Before Justices Lang-Miers, Stoddart and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for stay. We ORDER relator to bear the costs of this

original proceeding.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE